-

Case 3:20-cv-00962-DJN-EWH Document 4 Filed 03/23/21 Page 1 of 2 PagelD# 19

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

TROY WOODLAND,
Plaintiff,

V. Civil No. 3:20cv962(DJN)

USMS, et al.,
Defendant.

MEMORANDUM OPINION

By Memorandum Order entered on January 11, 2021, the Court conditionally docketed
Plaintiff's civil action. (ECF No. 2.) At that time, the Court directed Plaintiff to submit a
statement under oath or penalty of perjury that:

(A) Identifies the nature of the action;

(B) States his belief that he is entitled to relief;

(C)  Avers that he is unable to prepay fees or give security therefor; and,

(D) Includes a statement of the assets he possesses.
See 28 U.S.C. § 1915(a)(1)(permitting courts to authorize suit without prepayment of fees upon
submission of an affidavit with the above information). The Court provided Plaintiff with an in
forma pauperis affidavit form for this purpose.

Additionally, the Court directed Plaintiff to affirm his intention to pay the full filing fee
by signing and returning a consent to collection of fees form. The Court warned Plaintiff that a

failure to comply with either of the above directives within thirty (30) days of the date of entry

thereof would result in summary dismissal of the action.
Case 3:20-cv-00962-DJN-EWH Document 4 Filed 03/23/21 Page 2 of 2 PagelD# 20

Plaintiff has not complied with the orders of this Court. Plaintiff failed to return a
completed in forma pauperis affidavit form and a consent to collection of fees form. As a result,
he does not qualify for in forma pauperis status. Furthermore, he has not paid the statutory filing
fee for the instant action. See 28 U.S.C. § 1914(a) (requiring the payment of filing fees). Such
conduct demonstrates a willful failure to prosecute under Fed. R. Civ. P. 41(b). Accordingly,
this action will be DISMISSED WITHOUT PREJUDICE.

An appropriate Order shall issue.

Let the Clerk file a copy of the Memorandum Opinion electronically and send a copy to

Plaintiff. Oy
/s/

David J. Novak

United States District Judge
Richmond, Virginia
Dated: March 9%2021
